DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-10 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Merriman et al. (US-20180300385).
a.	Referring to claims 1 and 12:
	Regarding claims 1 and 12, Merriman teaches a method for writing with a DIRE (data integration and routing engine) controller, comprising: receiving, by an application protocol interface (API) server, data from an end-user (Para 76…. data from client); and splitting, by the API server, the data in multiple ways based on directives contained in a data privacy and handling policy of a user, wherein the splitting includes using a hashing algorithm to create a key representing a document of the data, and wherein the data is processed through the DIRE controller by: tagging the key with geolocation information for future retrieval (Para 86 and 98…. storing the divided data in geo zones created by a hashed shared key); routing the data to a server in a geolocation based on the geolocation information (Para 119 and 88…. routing data based on geolocation information); and maintaining a key-value pair database that maps the key to the geolocation of the document for later retrieval (Para 136 and 18…. shard key mapped to a geolocation zone).  
a.	Referring to claim 2:
	Regarding claim 2, Merriman teaches the method of claim 1, wherein the key includes any arbitrary type of information and amount of information (Para 68… shard key information).  
a.	Referring to claim 3:
	Regarding claim 3, Merriman teaches the method of claim 1, wherein the key represents a pointer to the document within a local graph database (Para 68… shard key represents an indicator to the data in a geo zone).  
a.	Referring to claim 4:
	Regarding claim 4, Merriman teaches the method of claim 1, wherein the DIRE controller determines where the data is stored based upon settings included in the data privacy and handling policy of the user (Para 46… sharding based on user defined policy).  
a.	Referring to claim 5:
	Regarding claim 5, Merriman teaches the method of claim 1, wherein the DIRE controller determines where the data is stored based upon geolocation-specific needs (Para 46…. sharding based on geo location).  
a.	Referring to claims 7 and 10:
	Regarding claims 7 and 10, Merriman teaches a method for reading with a DIRE comprising: receiving, by an API server, queries based on data relationships from a user (Para 152… mongoDB API query); splitting, by the API server, the queries (; submitting, by the API server, the queries directly to a local graph database, wherein using graph relationships and pathfinding algorithms, the local graph database answers the query, wherein the local graph database returns identifier keys back to a server, wherein the identifier keys each represent data stored elsewhere on a geo- specific server at a different physical location, wherein the server submits the identifier keys to a DIRE controller for mapping with documents, wherein the DIRE controller consults a local key-value pair database of the DIRE controller that contains a matching of the identifier keys and a value designation corresponding to a physical location of the data of each document of the documents, wherein the DIRE controller collects the documents from the geographical locations; and receiving, by the API server, each of the documents as JSON (See the rejection in claim 1 and Para 152-155).  
a.	Referring to claim 9:
	Regarding claim 9, Merriman teaches the method of claim 1, wherein the queries are raw data queries (Para 152…. data query).  
Allowable Subject Matter
Claims 8 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if moved into the independent claims including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497